Citation Nr: 0320377	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  02-06 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement an earlier effective date earlier than March 7, 
2001, for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to May 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the United 
States Department of Veterans' Affairs (VA).  In that 
decision, the RO granted a TDIU, with an effective date of 
March 7, 2001.


REMAND

In a letter dated in January 2003, the Board informed the 
veteran of the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002), of the evidence needed to substantiate his claim, and 
of what evidence he was responsible for obtaining.  However, 
the United States Court of Appeals for the Federal Circuit 
has determined that such notice was inadequate because it 
limited the time period for submitting necessary evidence to 
less than the statutorily mandated one year.  Disabled 
American Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 
2003).

Accordingly, this case is REMANDED for the following:

The RO should provide the veteran and his 
representative with a VCAA notice letter.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




